Title: To James Madison from Richard Rush, 18 April 1817
From: Rush, Richard
To: Madison, James


Dear SirWashington April 18. 1817.
I beg leave to send you, enclosed, a few English newspapers. I have not been able to look over them myself, but perhaps you may be able to glean an hours amusement from them. They are the latest we have in the office. I shall have great pleasure in sending you others that arrive.
Our last letters from Mr Adams are to the 29th of January. He takes no notice of the report of 19 ships of war being ordered to sea. We infer, of course, that there is no foundation for it. He admits the reality of the distresses in England, in an extent much greater than he has ever seemed willing to do before, no longer ascribing them to “plethora.” He admits it to be now settled, that they cannot by taxation raise a revenue, in time of peace, to keep down the interest upon the debt; says the reformers gain ground upon both whigs and tories, and that Cobbett is at length the most popular writer in Britain.
We were made happy in hearing of your safe arrival at Orange. Mrs Rush desires her affectionate remembrance to Mrs Madison, and, with prayers for your happiness, I beg you, Sir, to accept the assurances of my respectful and constant attachment.
Richard Rush.
